DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/12/2022, with respect to the rejection(s) of claim(s) 1-7, 11-17 and 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ovil and Davtchev.

Applicant's arguments filed 01/12/2022, with respect to the rejections of claims 8-10 and 8-19 under 35 U.S.C. 103 have been fully considered but they are not persuasive.


Regarding applicant’s arguments the examiner respectfully disagrees. The examiner contends that Davtchev does teach that the ranking module 350 can be operable to rank the words and/or alternative candidate words based upon the frequency with which the word and/or alternative candidate word is used, as taught in p. 0036. 		Regarding claim 9, applicant argues that Davtchev as cited does not disclose "mismatch errors returned by evaluation of regular expressions," at all, and does not disclose "the one or more mappings have been learned based further on mismatch errors returned by evaluation of regular expressions, identified based on tracking evaluation of the regular expressions in the contexts," as recited by amended claim 9.	Regarding applicant’s arguments the examiner respectfully disagrees. The examiner contends that Davtchev does teach words that appear in an index and/or in search queries can be eliminated based upon statistical models that indicate that the word is likely to be a misspelling (mismatch) based upon the marginal use observed in network activity, as taught in p. 0035. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ovil (US PG Pub 20040030540) in view of Davtchev (US PG Pub 20090083028).

As per claims 1, 11 and 20, Ovil discloses:	A computer-implemented method, system and computer-readable storage medium comprising: 	identifying a regular expression in a command provided by a user, wherein the regular expression has a first meaning in relation to a context related to the regular expression (Ovil; Fig. 3, item 310; p. 0098 - input text is received by a character string receiver 310, and processed by a natural language parser 320. Natural language parser 320 includes a word tagger 330 that preferably tags, or identifies, the roles of words in sentences from the received text. The tagged text generated by natural language parser 320 is processed by a natural language enhancer 340, which includes a context analyzer 350 for deriving contexts of words in sentences); 		determining, based on the command, that the first meaning of the regular expression is inconsistent with the context related to the regular expression (Ovil; p. 0087 - detects errors caused by ambiguities; p. 0092 - the present invention checks a sentence for spelling errors and grammatical correctness prior to enhancing it; see also p. 0126 - for the sentence "He spoke to his sun", a match between "speak" and "sun" reveals that none of the contextual equivalents of the verb "to speak" match any of the contextual equivalents of the noun "sun"); 	retrieving, from a data repository, an adapted form of the regular expression based on the determining and the context (Ovil; p. 0099-0100 - natural language enhancer 340 uses a database of linguistic information in order to derive suggestions. The database is represented in FIG. 3 as a database management system 360. Preferably, database management system 360 is a relational database system. Relational databases store information using linked tables and their column entries); 	transforming the regular expression based on the adapted form to generate an adapted regular expression, wherein the adapted regular expression has a second meaning, different from the first meaning, that is consistent with the context (Ovil; p. 0098 - Based on the derived contexts, natural language enhancer generates one or more suggestions for enhancing the text); and 	evaluating the adapted regular expression to produce an output (Ovil; p. 0096 - Items displayed in lists 130 and 140 are ranked by stars; for example, "genuine" in list 130 is ranked with four stars, and "appraisal" in list 140 is ranked with five stars. The stars correspond to a scoring. In a preferred embodiment, the present invention assigns scores to items, preferably according to the frequencies with which they are used in text, although it may be appreciated that other scoring criteria may be used instead of or in combination with usage frequency; see also p. 0132).
the input can be a search query to be used as input for a search engine), wherein the adapted regular expression comprises a second sequence of characters that define a second search pattern, different from the first search pattern (Davtchev; p. 0067 - In those examples where the input includes a phrase, several alternative candidate phrases can be generated by applying a transposer (e.g., the comparison module 120 of FIG. 1) and/or the transliteration module to the various words in the phrase. The various words in the phrase can also be submitted to a context spelling corrector module operable to interpret the phrase and determine if a spell corrected version of the phrase in the same language would better match the input. Each of the transposer, transliteration module and the spell corrector module can produce scores for alternative candidate phrases. Given the scores, the alternative candidate phrase with the best score can be selected).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-implemented method, system and computer-readable storage medium to include wherein the regular expression comprises a first sequence of characters that define a first search pattern, wherein the adapted regular expression comprises a second sequence of characters that define a second search pattern, different from the first search pattern, as 

As per claims 2 and 12, Ovil discloses:	The computer-implemented method and system of claims 1 and 11, wherein the retrieving, from the data repository, of the adapted form for the regular expression comprises: identifying one or more mappings in the data repository between adapted forms of regular expressions and initial forms of the regular expressions, wherein the data repository is associated with the user, wherein a mapping of the one or more mappings is between the adapted form and an initial form of the regular expression associated with the command (Ovil; p. 0100 - The present invention also provides a method and apparatus for generating the database tables stored in relational database management system 360. Preferably, the database tables are populated by processing text inputs used for training, or learning, by a trainer module 370. Preferably, trainer module 370 receives tagged text from natural language processor 320, but instead of processing the text for enhancement, trainer module 370 processes the text in order to derive linguistic information for storage in database management system 360. Preferably, trainer module 370 includes a match processor 380 for identifying relationships between contexts of words that are used together in conjunction).
	As per claims 3 and 13, Ovil discloses:	The computer-implemented method and system of claims 2 and 12, wherein the one or more mappings have been learned based on input from the user with respect to the regular FIG. 4 is a simplified flowchart for a Learning, or Training Phase, in which database tables for a given Profile are populated with linguistic entries, in accordance with a preferred embodiment of the present invention).
As per claims 4 and 14, Ovil discloses: 	The computer-implemented method and system of claims 2 and 12, further comprising synchronizing the repository with a central repository that is shared by a plurality of users (Ovil; p. 0117 - The Learning Phase starts at step 405, and cycles through Profiles. As long as there remains a Profile to be processed, as determined at step 410, a next Profile, P, is (chosen at step 415. Afterwards, the Learning Phase cycles through training text files associated with Profile P. As long as there remains a training text file associated with Profile P to be processed, as determined at step 420, a text file, T, is chosen at step 425. Afterwards, the Learning Phase cycles through sentences of text within text file T. As long as there remains a sentence within text file T to be processed, as determined at step 430, a next sentence, S, is chosen at step 435).
	As per claims 5 and 15, Ovil discloses: 	The computer-implemented method and system of claims 1 and 11, further comprising determining the context related to the regular expression, wherein the retrieving, from the data repository, of the adapted form for the regular expression is further based on the context (Ovil; p. 0098 - The tagged text generated by natural language parser 320 is processed by a natural language enhancer 340, which includes a context analyzer 350 for deriving contexts of words in sentences).
As per claims 6 and 16, Ovil discloses: 	The computer-implemented method and system of claims 5 and 15, wherein the retrieving, from the repository, of the adapted form for the regular expression comprises: identify one or more mappings between adapted forms of regular expressions and combinations of contexts and initial forms of the regular expressions, wherein the one or more mappings are common to a plurality of users; and determining that the adapted form is mapped in the data repository to a combination of an initial form associated with the command and the context (Ovil; p. 0098 - Based on the derived contexts, natural language enhancer generates one or more suggestions for enhancing the text).

As per claims 7 and 17, Ovil discloses:	The computer-implemented method and system of claims 6 and 16, wherein the one or more mappings have been learned based on input from the plurality of users with respect to the regular expressions (Ovil; p. 0117-0121 - FIG. 4 is a simplified flowchart for a Learning, or Training Phase, in which database tables for a given Profile are populated with linguistic entries, in accordance with a preferred embodiment of the present invention).

	As per claims 8 and 18, Ovil in view of Dvatchev discloses the computer-implemented method and system of claims 7 and 17, upon which claims 8 and 18 depend.	And further, Davtchev does teach wherein the one or more mappings have been In some implementations, words that appear in an index and/or in search queries can be eliminated based upon statistical models that indicate that the word is likely to be a misspelling based upon the marginal use observed in network activity… In other such implementations, the ranking module 350 can be operable to rank the words and/or alternative candidate words based upon the frequency with which the word and/or alternative candidate word is used).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-implemented method and system to include wherein the one or more mappings have been learned based further on statistical analysis of the input from the plurality of users, as taught by Davtchev, in order to correct an input based upon a determination that the input does not correspond to a dictionary entry (Davtchev; p. 0018).
	As per claim 9, Ovil in view of Dvatchev discloses the computer-implemented method of claim 7, upon which claim 9 depends.	And further, Davtchev does teach wherein the one or more mappings have been learned based further on mismatch errors returned by evaluation of regular expressions, identified based on tracking evaluation of the regular expressions in the contexts (Davtchev; p. 0035 - In some implementations, words that appear in an index and/or in search queries can be eliminated based upon statistical models that indicate that the word is likely to be a misspelling based upon the marginal use observed in network activity).

	As per claims 10 and 19, Ovil in view of Dvatchev discloses the computer-implemented method and system of claims 5 and 15, upon which claims 10 and 19.	And further, Davtchev does teach wherein the context comprises one or more of: a locale; an attribute related to an application command in which the regular expression is included; or an attribute of the user (Davtchev; p. 0021 – keyboard layout based on user’s language (attribute of the user)).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer-implemented method to include wherein the context comprises one or more of: a locale; an attribute related to an application command in which the regular expression is included; or an attribute of the user, as taught by Davtchev, in order to correct an input based upon a determination that the input does not correspond to a dictionary entry (Davtchev; p. 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:

Anders (US PG Pub 20190042556) clarifying homophone usage in natural language content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658